DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 13, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended, and claim 9 has been cancelled. Accordingly, claims 1-8 and 10-17 are pending in this application.
Response to Arguments
Applicant’s amendment to the specification, filed June 13, 2022, has made the examiner’s objection moot.  Therefore, the examiner’s specification objection has been withdrawn.
Applicant’s amendment to claim 1, filed June 13, 2022 has made the examiners claim objection moot. Therefore, the examiner’s claim objection to claim 1 has been withdrawn.  
Applicants amendment to claim 1 has rendered the rejection under 35 U.S.C. 112(b) (and claims 2 – 17 due to dependency) moot. Therefore, the examiner’s rejection has been withdrawn.
Applicant's arguments filed June 13, 2022, see Pages 6-12, have been fully considered but they are not persuasive. Applicant’s arguments for amended claim 1, with respect to the rejection of claims 1-17 under Rejection 35 U.S.C. § 103 are discussed below.
On Page 7, Applicants argument for Claim 1, that the cited references fail to teach or suggest a protective glove as claimed or provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the protective batting glove disclosed in Ibon to achieve the claimed invention.  
In this case, Examiner respectfully disagrees with Applicant’s assertion, as Examiner’s primary reference of Ibon teaches a matched pair of protective gloves with shock absorbing members on the exterior of the glove.  Ibon provides a protective sports glove with multiple layers including natural fabric layers and protective layers with padded flexible lattice cushion that cover the hand; and, Campbell provides a flexible padded protective apparatus with grooves (lattice cushions) and apertures that overlies the fingers, thumb and palm of the users hand  in order to provide impact protection for the user.  Examiner has previously provided the articulation for an incentive that would motivate one of ordinary skill in the art to modify the protective glove of Ibon, with (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and overlying the dorsal surface of each digit, (c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm; and (e) optionally, but in some embodiments preferably, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb, as taught by Campbell, to provide a protective apparatus that is comfortable to wear while still providing freedom of movement and proper protection (Paragraph 0006, Campbell) for the user. 
On Pages 8-9,  Claim 9, Applicants argument that Goulet provides no teaching or suggestion that the struts that form the various "appropriate" shapes in Goulet join together lattice cushions that are adjacent to each other, and that Moreover, the cited references fail to provide the requisite incentive or suggestion that would have motivated one of ordinary skill in the art to modify Ibon/Campbell to join adjacent lattice cushions together, and for at least the foregoing reasons, and submits that the Office Action has failed to establish a prima facie case of obviousness with respect to independent Claim 1, and the claims that depend thereon. 
Applicant’s arguments are not commensurate with the rejected claims and a new rejection is set forth below to address the newly added claim limitations.
On Pages 9-10, Claims 2-7, Applicants argument that the cited references fails to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Ibon to produce the presently claimed invention based on the teachings of Campbell, and, Goulet fails to teach or suggest joining adjacent lattice structures to one another by flexible connector elements or tendons, and thus, fails to correct the deficiencies of Ibon and Campbell. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Goulet is analogous art to the claimed invention in that it provides a composite lattice structure that is additively manufactured for protective garments.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein it comprises: (i) an inner-facing, wearer conformable, comfort lattice, and (ii) an outer-facing, shock absorbing, protective lattice, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
On Pages 9-10, Applicants argument that Claim 8 fails to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Ibon to produce the presently claimed invention. Applicant submits that Staub fails to correct the deficiencies of Ibon, Campbell, and Goulet. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Staub is analogous art to the claimed invention in that it provides printed indicia for the interior or exterior of protective gloves.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lattice cushions of Ibon/Campbell, wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove, as taught by Staub, to provide the user a visual effect which would have allowed for customization or ease of identification of the glove for the user.  
On Pages 9-10, Applicants argument that Claim 10 fails to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Ibon to produce the presently claimed invention based on the teachings of Campbell. Applicant submits that Chhatrala fails to correct the deficiencies of Ibon and Campbell.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chhatrala is analogous art to the claimed invention in that it provides a flexible glove with a light curable epoxy resin.        
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lattice cushions of Ibon/Campbell, wherein all of said lattice cushions are produced from the same light-polymerizable resin, as taught by Chhatrala, to provide additional strength to the glove during use which would have allowed for durability and robustness for the glove wearer. 
On Pages 9-10, Applicants argument that Claims 15-17 fails to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Ibon to produce the presently claimed invention based on the teachings of Campbell. Applicant submits that Turner fails to correct the deficiencies of Ibon and Campbell. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Turner is analogous art to the claimed invention in that it provides a cricket glove that is configured for a left and right hand of the glove wearer.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Ibon/Campbell, with a glove wherein one is configured for the left hand of a wearer and the other is configured for the corresponding right hand of the wearer, as taught by Turner, to provide impact protection for the glove user, which would have allowed both right handed and left handed glove users hand protection.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
11 QB\73748309.1 	The examiner asserts that the previous Office Action addresses the limitations of the claims filed October 09, 2020, and provides the teaching, suggestion or motivations for the prior art cited.  Thus, applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 11-14 rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”), and further in view of United States Patent Application Publication No. 2020/0154803 A1 to Goulet et al. (herein after "Goulet”).
As to Claim 1, Ibon discloses a protective glove for a human hand, comprising: (a) a glove body comprised of flexible sheet material (See Figure 3, and Col. 19, Lines 1-18, "right handed glove 100 for a right hand batter is made of breathable synthetic or leather material such as leather.  Ibon teaches the leather or synthetic leather covering the entire hand) and configured to overlie the thumb (124), the second (126), third (128), fourth (130), and fifth digits (132), the back of the palm (122), and the knife edge of the hand of a wearer (See Figures 3-4, and Col 16, Lines 41- 62, teaching a leather or synthetic flexible sheet material that covers the thumb (124), the back of the palm (122), and the knife edge (100) of the hand wearer); and (d) optionally, an elongate flexible polymer lattice cushion configured to overlie the knife edge of the hand (See Figures 3-4 and 6 of Ibon); 

    PNG
    media_image1.png
    856
    575
    media_image1.png
    Greyscale


However, Ibon is silent wherein (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and configure to overlie the dorsal surface of each digit; (c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm; and (e) optionally, but in some embodiments preferably, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb.
Campbell teaches lattice protective sports accessories for gloves and discloses (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and configured to overlie the dorsal surface of each digit (See Figure 11 and Paragraphs 0002, 0044 0062);

    PNG
    media_image2.png
    1015
    862
    media_image2.png
    Greyscale

(c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm (See Annotated Figure 11, and Paragraph 62 of Campbell); and  (e) optionally, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb.   (See Annotated Figure 11, and Paragraph 62 of Campbell).
Ibon is analogous art to the claimed invention in that it provides a protective sports glove with multiple layers including natural fabric layers and protective layers with padded flexible lattice cushion that cover the hand; and, Campbell is analogous art to the claimed invention in that it provides a flexible padded protective apparatus with grooves (lattice cushions) and apertures that overlies the fingers, thumb and palm of the users hand  in order to provide impact protection for the user.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Ibon, with (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and configured to overlie the dorsal surface of each digit, (c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm; and (e) optionally, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb, as taught by Campbell, to provide a protective apparatus that is comfortable to wear while still providing freedom of movement and proper protection (Paragraph 0006, Campbell) for the user. This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
	Still Ibon/Campbell do not disclose wherein a plurality, or a majority, of adjacent lattice cushions are joined to one another by flexible connector elements or tendons. 
However, Goulet teaches wherein a plurality, or a majority, of adjacent lattice cushions are joined to one another by flexible connector elements or tendons.  (See Figures 1B, 2B, 2D, 4B and 6A - 6B, and Paragraph 0056 – 0060 and 0064 – 0066 of Goulet, Goulet teaches flexible connector elements (struts) of the adjacent lattice cushion which is similar to the Applicant's disclosure in [Figure 6A] and [pg. 7, (See Specifically Paragraph 0059 of Goulet, “As shown in FIG. 4B, the third internal layer 108 may include a lower density portion 108.1 adjacent to the second internal layer 106 and a higher density portion 108.2 adjacent to an interface surface 109 (and distal from the second internal layer 106) such that the struts are arranged closer together in higher density portion 108.2 compared to lower density portion 108.1.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein a plurality, or a majority, of adjacent lattice cushions are joined to one another by flexible connector elements or tendons, as taught by Goulet, to provide protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 2, Ibon/Campbell/Goulet disclose the protective glove of Claim 1, wherein each of said at least one elongate flexible lattice cushions for each of the second, third, fourth, and fifth digits, is a composite lattice (See Figures 11 - 12 and Paragraphs 0042 and 0061 - 0062 of Campbell, Campbell teaches composite lattice cushion / padded may be made from the same material as his disclosed shin guard) comprising: (i) an inner-facing, wearer conformable, comfort lattice (See Fig. 4B, and Paragraphs 0056-0059 of Goulet, integral comfort layer (inner) ~ 102, Goulet teaches a proximal (inner-facing) energy absorption protective lattice), and (ii) an outer-facing, shock absorbing, protective lattice.  (See Fig. 4B, interface surface (109) and third internal layer (108) and Paragraphs 0059 – 0062 of Goulet, Goulet teaches interface surface (109) and third internal layer (108) having similar comfort lattice structures as integral comfort layer (inner) ~ 102, while providing a distal (outer-facing) energy absorption protective lattice directed towards the outer extremities).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein it comprises: (i) an inner-facing, wearer conformable, comfort lattice, and (ii) an outer-facing, shock absorbing, protective lattice, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Ibon/Campbell/Goulet discloses the protective glove of Claim 2, wherein said comfort lattice includes a concave inner surface configured so that said cushion at least partially surrounds the corresponding digit of a wearer.   (Modifying the comfort lattice as taught by Campbell (See Figure 11, and Paragraph 61-62 of Campbell) with the concave integral comfort layer (inner) ~ 102 of Goulet, see Fig. 4B and Paragraphs 0056-0059 of Goulet, Goulet teaches a concave structure that in conjunction with the modified glove of Ibon/Campbell/Goulet would be able to surround the digit of a wearer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell/Goulet, wherein it includes a concave inner surface configured so that said cushion at least partially surrounds the corresponding digit of a wearer, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 4, Ibon/Campbell/Goulet discloses the protective glove of Claim 3, wherein said comfort lattice surrounds a major portion of the corresponding digit of a wearer, and resiliently engages the finger of a wearer.  (The modified glove of Ibon/Campbell/Goulet teaches a comfort lattice that substantially surrounds and extends along the digits of the hand and resiliently engages the fingers of a wearer.  (See Figure 11, and Paragraph 0061-0062 of Campbell)).
As to Claim 5, Ibon/Campbell/Goulet discloses the protective glove of Claim 2, wherein: said comfort lattice is comprised of an interconnected strut lattice; and said protective lattice is comprised of either an interconnected strut lattice or a surface lattice.  (See Paragraph 41 of Goulet, teaching wherein: said comfort lattice is comprised of an interconnected strut lattice; and said protective lattice is comprised of either an interconnected strut lattice or a surface lattice).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell/Goulet wherein it comprises an interconnected strut lattice, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 6, Ibon/Campbell/Goulet discloses the protective glove of Claim 1, wherein each of said lattice cushions is comprised of a flexible or elastic polymer.  (See Paragraph 40 of Goulet, teaching wherein each of said lattice cushions is comprised of a flexible or elastic polymer).
As to Claim 7, Ibon/Campbell discloses the protective glove of Claim 1, wherein each and all of said lattice cushions are produced by additive manufacturing (See Paragraph 40 of Goulet).
As to Claim 11, Ibon/Campbell/Goulet disclose the protective glove of Claim 1, wherein said glove body comprises pores and/or openings formed therein, said pores and/or openings being positioned to facilitate ventilation of the glove through at least some of said lattice cushions.  (See Figure 6A and Paragraph 0040-0041 and 0061 of Campbell, Campbell teaches grooves and apertures 170 which enable airflow through the glove which are similar to his disclosed apertures 170 which enable airflow through a shin guard (see Paragraph 0040 - 0041).
As to Claim 12, Ibon/Campbell/Goulet disclose the protective glove of Claim 1, wherein said flexible sheet material is comprised of a natural or synthetic fabric, a natural or synthetic leather, or a combination thereof.  (See Figure 3, and Col. 19, Lines 1-18 of Ibon, "right handed glove 100 for a right hand batter is made of breathable synthetic or leather material such as leather”).
As to Claim 13, Ibon/Campbell/Goulet disclose the protective glove of Claim 1, containing at least one of (d) or (e).  (See Annotated Figure 11, and Paragraph 62 of Campbell, teaching wherein the flexible lattice cushion overlies the ((e) - dorsal surface of the thumb and not the knifes edge).
As to Claim 14, Ibon/Campbell/Goulet disclose the protective glove of Claim 1, containing only one of (d) or (e).  (See Annotated Figure 11, and Paragraph 62 of Campbell, teaching wherein the flexible lattice cushion overlies the ((e)- dorsal surface of the thumb and not the knifes edge).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”), in view of United States Patent Application Publication No. 2020/0154803 A1 to Goulet et al. (herein after "Goulet”) as applied to claim 5 above, and further in view of United States Patent Application Publication No. 2018/0099206 A1 to STAUB (herein after "Staub”).
As to Claim 8, Ibon/Campbell/Goulet disclose the protective glove of Claim 5 and lattice cushions.
However, Ibon/Campbell/Goulet do not explicitly disclose wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove.  
Staub teaches protective apparel wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove.  (See Figures 7 and 8, and Paragraph 0073 of Staub, teaching wherein a printed indicia for indicating glove position or any other could be applied to the glove and its cushions to indicate size or any other feature).
Staub is analogous art to the claimed invention in that it provides printed indicia for the interior or exterior of protective gloves.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lattice cushions of Ibon/Campbell/Goulet, wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove, as taught by Staub, to provide the user a visual effect which would have allowed for customization or ease of identification of the glove for the user.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”), and further in view of United States Patent Application Publication No. 2020/0154803 A1 to Goulet et al. (herein after "Goulet”) as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20170079830 A1 to CHHATRALA (herein after "Chhatrala”).
As to Claim 10, Ibon/Campbell/Goulet disclose the protective glove of Claim 1, and lattice cushions.
However, Ibon/Campbell/Goulet does not explicitly disclose the protective glove of claim 1, wherein all of said lattice cushions are produced from the same light-polymerizable resin.  
Chhatrala teaches flexible cast and gloves wherein all of said lattice cushions are produced from the same light-polymerizable resin.  (See Figure 5, and Paragraphs 0070, 0075 and 0086 of Chhatrala, teaching light-polymerizable resin).

    PNG
    media_image3.png
    696
    916
    media_image3.png
    Greyscale

Chhatrala is analogous art to the claimed invention in that it provides a flexible glove with a light curable epoxy resin.        
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lattice cushions of Ibon/Campbell/Goulet, wherein all of said lattice cushions are produced from the same light-polymerizable resin, as taught by Chhatrala, to provide additional strength to the glove during use which would have allowed for durability and robustness for the glove wearer. This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”), and further in view of United States Patent Application Publication No. 2020/0154803 A1 to Goulet et al. (herein after "Goulet”) as applied to claim 1 above, and further in view of Great Britain Patent Application Publication No. 2,368,775 A to TURNER et al. (herein after "Turner”).
As to Claim 15, Ibon/Campbell/Goulet discloses a pair of protective gloves of Claim 1.
However, Ibon/Campbell/Goulet does not explicitly disclose one (glove) configured for the left hand of a wearer and the other configured for the corresponding right hand of the wearer.  
Turner teaches a cricket glove such that one is configured for the left hand of a wearer and the other is configured for the corresponding right hand of the wearer.  (See Figures 1 and 2 of Turner, teaching a left hand cricket glove and a right hand cricket glove).
Turner is analogous art to the claimed invention in that it provides a cricket glove that is configured for a left and right hand of the glove wearer.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Ibon/Campbell/Goulet, with a glove wherein one is configured for the left hand of a wearer and the other is configured for the corresponding right hand of the wearer, as taught by Turner, to provide impact protection for the glove user, which would have allowed both right handed and left handed glove users hand protection.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 16, Ibon/Campbell/Goulet/Turner discloses the pair of protective gloves of Claim 15, wherein: a first one of said gloves includes (d) but not (e)  (See Figure 9 of Ibon, specifically teaching a protective glove which protects the knife edge of a batter, and based upon the batter's batting orientation (right handed or left handed) the protective glove of Ibon, as modified by Campbell, can be applied to the batters preferred lead hand orientation); and a second one of said gloves includes (e) but not (d).  (See Annotated Figure 11 of Campbell, teaching a protective glove which protects the dorsal surface of the thumb).
As to Claim 17, Ibon/Campbell/Goulet/Turner discloses the pair of protective gloves of Claim 16, wherein said gloves are cricket batsman gloves.  (See Page 2, Lines 12-22 of Turner, "More sophisticated equipment is needed for gloves, e.g. for cricket, where cricketers have for many years made use of bulky and largely 20 inflexible finger guards (sausage gloves). Some cricket gloves have a full pad for the back of the hand, to which fingers are attached").
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWOKWO OLABISI REDHEAD/
           Examiner, Art Unit 3732                            



/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732